DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 and 14-21 are pending and have been examined in this application.
Claims 1 and 11 are currently amended.
Claim 21 is new.
Claim 4 is previously presented.
Claims 2-3, 5-10, 12 and 14-20 are original.
Claim 13 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
 
Response to Amendments
Applicant’s amendments filed 30 April 2021 have overcome all of the previous rejections under 35 U.S.C. 103. Therefore, the rejections under 35 U.S.C. 103 have been withdrawn. However, new grounds of rejection have been necessitated by the amendments.

Response to Arguments
Applicant's arguments filed 15 September 2020 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving module configured to, trajectory module for, advisory module configured to in claim 11 and cost module configured for in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, each respective module appears to correspond to “routines, programs, objects, components, data structures, algorithms, etc. that have the technical effect of performing particular tasks or implement particular abstract data types… examples of program code for executing [a] method
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayathirtha et al. (Pub. No.: US 2011/0208374 A1, hereinafter “Jayathirtha”) in view of Khatwa et al. (Pub. No.: US 2018/0074189 A1, hereinafter “Khatwa”).

With respect to claim 1, Jayathirtha teaches a method of updating flight calculations, the method comprising: flying an aircraft along a current flight path (see at least: Fig. 1-3); automatically collecting, by a flight management system of the aircraft, real-time weather data (the flight management system 108 and/or processing architecture 112 may obtain measured wind parameters for downpath reference points (e.g., via communications system 106), see at least: p. [0044]; The downpath predicted values for selected strategic operating parameters for the upcoming portion of the flight plan are computed based at least in part on current and/or real-time status information for the aircraft, and then displayed on the vertical profile. see at least: p. [0019]); predicting, in the flight management system, a trajectory for completion of the flight of the aircraft based on at least performance data for the aircraft and the real-time weather data (see at least: p. [0033], [0040]-[0042], [0046]-[0049], [0051]-[0052], [0054], and [0056]); and displaying, within the aircraft, at least one of an updated weather display, the predicted trajectory, an advisory alert, a change to a flight time display, or a change to a fuel consumption display based on the predicting the trajectory (see at least: p. [0019]-[0022] and Fig. 3-7).
Jayathirtha fails to teach that the real-time weather data collected by the flight management system is from a network of aircraft operating in a nearby region of the current flight path. However, this feature is taught by Khatwa (Processor 12 may also detect weather products proximate to the aircraft based on weather information received from other sources, such as… other vessels traveling through… the environment currently proximate to the aircraft. See at least: p. [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Jayathirtha with the aforementioned feature of Khatwa to further enhance the communications between aircrafts and wind parameter collection taught by Jayathirtha and increase the accuracy of the surrounding weather information (the communications system 106 is suitably configured to support communications between the aircraft 118 and another aircraft, see at least: p. [0024]).

With respect to claims 2 and 3, the combination of Jayathirtha in view of Khatwa teaches the method of claim 1. Additionally, Jayathirtha teaches automatically sensing real-time flight data from at least one sensor located on the aircraft as the aircraft is flying, wherein the real-time flight data is sensed during at least one phase of the flight path (see at least: p. [0023]-[0024], [0033] and Fig. 1). 

With respect to claim 4, the combination of Jayathirtha in view of Khatwa teaches the method of claim 2. Additionally, Jayathirtha teaches processing the real-time weather data after collecting the real-time weather data (the flight management system 108 and/or processing architecture 112 may obtain measured wind parameters for downpath reference points (e.g., via communications system 106), and interpolate the measured wind parameters to obtain predicted wind parameters for the downpath reference points, see at least: p. [0044]). 

With respect to claim 5, the combination of Jayathirtha in view of Khatwa teaches the method of claim 4. Additionally, Jayathirtha teaches wherein the processing comprises weighting a suitability of the real-time weather data based on at least one of time, distance, or regional effect (The flight management system 108 and/or processing architecture 112 then calculates predicted values for the recommended cruise flight level using a cost function that accounts for the predicted downpath wind parameters. See at least: p. [0044]). 

With respect to claim 6, the combination of Jayathirtha in view of Khatwa teaches the method of claim 5. Additionally, Jayathirtha teaches wherein the processing the real-time weather data includes aggregating the real-time weather data and the real-time flight data (see at least: p. [0038] and [0044]-[0045]).

With respect to claim 7, the combination of Jayathirtha in view of Khatwa teaches the method of claim 1. Additionally, Khatwa teaches wherein the nearby region is within 100 nautical miles of the current flight path (the environment currently proximate to the aircraft, see at least: p. [0062]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05). 
Claim 12 is rejected under the same rationale, mutatis mutandis, as claim 7, above.

With respect to claim 8, the combination of Jayathirtha in view of Khatwa teaches the method of claim 1. Additionally, Khatwa teaches wherein collecting real-time weather data from the network of aircraft includes collecting the data directly from the network of aircraft or indirectly from a ground system (Processor 12 may also detect weather products proximate to the aircraft based on weather information received from other sources, such as ground-based radar systems, ground-based weather prediction systems, and other vessels traveling through or that have traveled through the environment currently proximate to the aircraft. See at least: p. [0062]).

With respect to claim 9, the combination of Jayathirtha in view of Khatwa teaches the method of claim 1. Additionally, Jayathirtha teaches repeating the flying, collecting real-time (see at least: p. [0019], [0030], [0033], [0038], [0040], and Fig. 1-3). 

With respect to claim 10, the combination of Jayathirtha in view of Khatwa teaches the method of claim 1. Additionally, Jayathirtha teaches wherein the performance data comprises at least one of air speed, altitude, throttle setting, cruise speed, cost index, gross weight, zero fuel weight, fuel on board weight, fuel consumption rate, drag, operating envelope, or fuel/air mixture ratios (see at least: p. [0024] and [0038]). 

With respect to claim 11, Jayathirtha teaches a flight management system (FMS) for an aircraft (see at least: Fig. 1), comprising: a receiving module, of the aircraft FMS (see at least: p. [0021] and Fig. 1) configured to receive real-time weather data (the flight management system 108 and/or processing architecture 112 may obtain measured wind parameters for downpath reference points (e.g., via communications system 106), see at least: p. [0044]; The downpath predicted values for selected strategic operating parameters for the upcoming portion of the flight plan are computed based at least in part on current and/or real-time status information for the aircraft, and then displayed on the vertical profile. see at least: p. [0019]), a trajectory module, of the aircraft FMS, for predicting a trajectory for completion of the flight based on at least performance data for the aircraft and the real-time weather data from the network of aircraft (see at least: p. [0033] and Fig. 2); and an advisory module, of the aircraft FMS, configured to provide a display output based on the predicted trajectory including at least one of an updated weather display, the predicted trajectory, an advisory alert, a change to a flight time display, or a change to a fuel consumption display (see at least: p. [0019]-[0022] and Fig. 3-7)
Jayathirtha fails to teach that the real-time weather data received by the aircraft FMS is received directly from an ad-hoc network of aircraft operating in a nearby region and transmitting the real-time weather data directly to the receiving module. However, these features are taught by Khatwa (Processor 12 may also detect weather products proximate to the aircraft based on weather information received from other sources, such as… other vessels traveling through… the environment currently proximate to the aircraft. See at least: p. [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Jayathirtha with the aforementioned features of Khatwa to further enhance the communications between aircrafts and wind parameter collection taught by Jayathirtha and increase the accuracy of the surrounding weather information (the communications system 106 is suitably configured to support communications between the aircraft 118 and another aircraft, see at least: p. [0024]).

With respect to claim 14, the combination of Jayathirtha in view of Khatwa teaches the flight management system of claim 11. Additionally, Jayathirtha teaches a cost module configured for calculating a cost of completing a flight plan along the predicted trajectory and wherein the advisory module is further configured to provide a display related to a cost index of the predicted trajectory (see at least: p. [0019], [0030], [0035]-[0037], [0040], and [0044]-[0045] and Fig. 4-7). 

With respect to claim 15, the combination of Jayathirtha in view of Khatwa teaches the flight management system of claim 11. Additionally, Jayathirtha teaches wherein the receiving (see at least: p. [0020]-[0021], [0024] and [0038]).

With respect to claim 16, the combination of Jayathirtha in view of Khatwa teaches the flight management system of claim 15. Additionally, Jayathirtha teaches wherein the trajectory module also predicts the trajectory based on the sensor data (see at least: p. [0038]-[0039]). 

With respect to claim 17, the combination of Jayathirtha in view of Khatwa teaches the flight management system of claim 16. Additionally, Jayathirtha teaches wherein the real-time weather data is weighted based on at least one of time, distance, or regional effect (see at least: p. [0044]).
Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 17, above.

With respect to claim 19, the combination of Jayathirtha in view of Khatwa teaches the flight management system of claim 11. Additionally, Jayathirtha teaches wherein the real-time weather data includes turbulence and the predicted trajectory includes a smoother air passage (see at least: p. [0044]).

With respect to claim 20, the combination of Jayathirtha in view of Khatwa teaches the flight management system of claim 11. Additionally, Jayathirtha teaches wherein the receiving module is further configured to automatically query for the real-time weather data (see at least: p. [0024]).

With respect to claim 21, Jayathirtha teaches a method of operating an aircraft, the method comprising: flying an aircraft along a current flight path (see at least: Fig. 1-3); automatically collecting real-time weather data (the flight management system 108 and/or processing architecture 112 may obtain measured wind parameters for downpath reference points (e.g., via communications system 106), see at least: p. [0044]; The downpath predicted values for selected strategic operating parameters for the upcoming portion of the flight plan are computed based at least in part on current and/or real-time status information for the aircraft, and then displayed on the vertical profile. see at least: p. [0019]); predicting, by a flight management system of the aircraft, a trajectory for completion of the flight of the aircraft based on at least performance data for the aircraft and the real-time weather data (see at least: p. [0033], [0040]-[0042], [0046]-[0049], [0051]-[0052], [0054], and [0056]); and displaying, within the aircraft, at least one of an updated weather display, the predicted trajectory, an advisory alert, a change to a flight time display, or a change to a fuel consumption display based on the predicting the trajectory by the flight management system (see at least: p. [0019]-[0022] and Fig. 3-7).
Jayathirtha fails to teach that the real-time weather data collected is from a network of aircraft defining an ad-hoc network of airborne weather stations operating in a nearby region of the current flight path. However, this feature is taught by Khatwa (Processor 12 may also detect weather products proximate to the aircraft based on weather information received from other sources, such as… other vessels traveling through… the environment currently proximate to the aircraft. See at least: p. [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Jayathirtha with the aforementioned feature of Khatwa to further enhance the communications between aircrafts and wind parameter collection taught by (the communications system 106 is suitably configured to support communications between the aircraft 118 and another aircraft, see at least: p. [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662